DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.       Claims 1-7 and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without being integrated into a practical application and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
          Utilizing the two-step process adopted by the Supreme Court (Alice Corp vs CLS Bank Int'l, US Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline, Federal Register Vol. 84, No., Jan 2019)), determination of the subject matter eligibility under the 35 USC 101 is as follows: Specifically, the Step 1 requires claim belongs to one of the four statutory categories (process, machine, manufacture, or composition of matter). If Step 1 is satisfied, then in the first part of Step 2A (Prong one), identification of any judicial recognized exceptions in the claim is made. If any limitation in the claim is identified as judicial recognized exception, then in the second part of Step 2A (Prong two), determination is made whether the identified judicial exception is being integrated into practical application. If the identified judicial exception is not integrated into a practical application, then in Step 2B, the claim is further evaluated to see if the additional elements, individually and in combination, provide “inventive concept” that would amount to significantly more than the judicial exception. If the element and combination of elements do not amount to significantly more than the judicial recognized exception itself, then the claim is ineligible under the 35 USC 101.
          Looking at the claims, the claims satisfy the first part of the test 1A, namely the claims are directed to one of the four statutory class, apparatus and method. In Step 2A Prong one, we next identify any judicial exceptions in the claims. In Claim 1, we recognize that the limitations “classify an equipment state of a utility pole into an equipment configuration pattern based on equipment configuration information of the utility pole obtained from a database in which the equipment configuration information and a deflection amount of the utility pole are stored, and determine a diagnosis method for the utility pole from the equipment configuration pattern of the utility pole classified by the classification unit and the deflection amount of the utility pole obtained from the database,” are abstract idea as they involve mental process. With the identification of abstract ideas, we proceed to Step 2A, Prong two, where with additional elements and taken as a whole, we evaluate whether the identified abstract idea is being integrated into a practical application.
          In Step 2A, Prong two, the claims additionally recite “a processor” and “terminal to display” but said limitations are merely a general-purpose computer and display where the abstract idea is being implemented and displaying of desired data, respectively. The claims do not improve the functioning of any computer or device. In short, the claims do not provide sufficient evidence to show that they are more than a drafting effort to monopolize the abstract idea. Consequently, with the identified abstract idea not being integrated into a practical application, we proceed to Step 2B and evaluate whether the additional elements provide “inventive concept” that would amount to significantly more than the abstract idea. 
          In Sep 2B, the claims additionally recite “a processor” and “terminal to display” but said limitations are merely a general-purpose computer and display where the abstract idea is being implemented and displaying of desired data, respectively that are well-understood, routine and conventional. As such, the claims do not provide additional elements that would amount significantly more than the abstract idea. Similar rejections are made for other independent and dependent claims.
          In Summary, the claims recite abstract idea without being integrated into a practical application, and do not provide additional elements that would amount to significantly more than the abstract idea. As such, taken as a whole, the claims are ineligible under the 35 USC 101.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
          The claim 1 recites a device comprising a processor and a storage medium, but since the broadest reasonable interpretation of a claim drawn to a storage medium covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of storage medium, particularly when the specification is silent (see MPEP 2111.01), the claim is indefinite as it contains both an apparatus and non-apparatus limitation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ozaki, JP-2010279202 (machine English translated version) (as best as understood) (cited by the Applicant) (hereinafter Ozaki)

          Regarding Claims 1 and 7. Ozaki discloses an equipment state diagnosis device (Abstract), comprising:
a processor (Fig. 1, computer), classify an equipment state of a utility pole into an equipment configuration pattern based on equipment configuration information of the utility pole obtained from a database in which the equipment configuration information and a deflection amount of the utility pole are stored (Paragraph [0028], utility pole standard database and map information database, [0029], stored estimated and actual deflection amount; [0032], classifying by type of pole, material of the pole, height, type of the support of the pole, electric wires, stretching line, deflection amount, etc., and estimated load): and

determine a diagnosis method for the utility pole from the equipment configuration pattern of the utility pole classified and the deflection amount of the utility pole obtained from the database (Paragraphs [0033]-[0034], various scenarios involving the result from the comparison of the deflection amount, such as urgently checking the utility pole)

Claim Rejections - 35 USC § 103
Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ozaki, JP-2010279202 in views of Matsui, JP-2007183166 (machine English translated-best as understood) (cited by the Applicant) (hereinafter Matsui) 

          Regarding Claim 2. Ozaki does not disclose generating display data for causing a terminal to display the diagnosis method for the utility pole determined 

Matsui discloses determining the overall stress of utility poles and displaying their stress state graphically (Paragraphs [0072]-[0080], normal, caution and abnormal)


          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Matsui and generate a display data for causing a terminal to display the diagnosis method for the utility pole determined, so the utility pole problems can be visually and readily understood.

          Regarding Claim 9. Ozaki discloses an equipment state display method (Abstract), comprising:
classifying an equipment state of a utility pole into an equipment configuration pattern based on equipment configuration information of the utility pole (Paragraph [0028], utility pole standard database and map information database, [0032], classifying by type of pole, material of the pole, height, type of the support of the pole, electric wires, stretching line, deflection amount, etc., and estimated load), and receiving display data comprising a diagnosis method for the utility pole diagnosed from the classified equipment configuration patterns of the utility pole and a deflection amount of the utility pole, and another diagnosis method for another utility pole (Paragraphs [0033]-[0034], various scenarios involving the comparison of the deflection amount, such as urgently checking the utility pole and different poles resulting in different remedial actions taken); and

Ozaki does not disclose displaying the received display data, the diagnosis method for the utility pole and the another diagnosis method for the another utility pole on a map as visualization graphs divided for each of the diagnosis method and the another diagnosis method together with line information of the utility pole and the another utility pole.

Matsui discloses displaying the received display data, the diagnosis method for the utility pole and the another diagnosis method for the another utility pole on a map as visualization graphs divided for each of the diagnosis method and the another diagnosis method together with line information of the utility pole and the another utility pole (Fig. 14 and 15)

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Matsui in Ozaki and displaye the received display data, the diagnosis method for the utility pole and the another diagnosis method for the another utility pole on a map as visualization graphs divided for each of the diagnosis method and the another diagnosis method together with line information of the utility pole and the another utility pole, so a plurality of utility pole problems can be visually and readily understood.

8.          Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ozaki, JP-2010279202 in views of Matsui, JP-2007183166 as applied to Claim 2 above, and further in view of Marean, US-PGPUB 2017/0185698 (hereinafter Marean) 

          Regarding Claim 3. The modified Ozaki does not disclose the display data generated by the display control unit is data for causing the diagnosis method determined by the diagnosis method for the utility pole to be displayed on a map.

Marean discloses utility awareness system using map and color coding to indicate various situations, including priority, urgency, restored status, etc (Fig. 1; Paragraphs [0032]-[0034]; [0037]; [0039]; [0049], interactive status update display of all service providers including planned activities; [0010]; [0026])

         At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Marean in the modified Ozaki and have the display data generated by the display control unit is data for causing the diagnosis method determined by the diagnosis method for the utility pole to be displayed on a map, so as to efficiently perform monitoring of and improve emergency response to status of the utility poles.

          Regarding Claim 4. The modified Ozaki does not disclose calculating a score of the diagnosis method and the display data generated is data for causing the diagnosis method for the utility pole to be displayed on a map in a display aspect according to the score.

Matsui discloses calculating a score of the diagnosis method and the display data generated is data for causing the diagnosis method for the utility pole to be displayed on a map in a display aspect according to the score (Paragraph [0072]-[0080], stress levels; Figs. 14 and 15)

Marean discloses utility awareness system using map and color coding to indicate various situations, including priority, urgency, restored status, etc (Fig. 1; Paragraphs [0032]-[0034]; [0037]; [0039]; [0049], interactive status update display of all service providers including planned activities; [0010]; [0026])

         At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Marean in the modified Ozaki and calculate a score of the diagnosis method and the display data generated is data for causing the diagnosis method for the utility pole to be displayed on a map in a display aspect according to the score, so as to efficiently perform monitoring of and improve emergency response to the status of the utility poles.

9.          Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ozaki, JP-2010279202 in views of Matsui, JP-2007183166 as applied to Claim 2 above, and further in view of Perry et al., US Pat No. 8,942,956 (hereinafter Perry)

          Regarding Claim 5. Matsui disclose a display data generated is data for causing line information on a line between utility poles to be displayed on a map based on the equipment configuration information (Figs. 14 and 15).

If the Applicant disagrees that Matsui (and the modified Ozaki) does not disclose the limitation in Claim 5, then

Perry discloses a display data generated is data for causing line information on a line between utility poles to be displayed on a map based on the equipment configuration information (Col. 5, lines 65-67; Col. 6, lines 1-3, utility poles; Col. 9, lines 16-30; Figs. 2 and 3)

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Perry in the modified Ozaki and have a display data generated is data for causing line information on a line between utility poles to be displayed on a map based on the equipment configuration information, so the utility pole problems can be visually and readily understood.

          Regarding Claim 6. Ozaki discloses classifying the equipment configuration patterns of the utility pole based on several exemplary parameters (Paragraphs [0028], [0032], classifying by type of pole, material of the pole, height, equipment position, topographic map, type of the support of the pole, electric wires, stretching line, deflection amount, etc., and estimated load)

Ozaki does not explicitly disclose the equipment configuration information comprises position coordinates, support line information, connection destination utility pole information, branch line information, and projecting hardware information of the utility pole, and classify the equipment configuration patterns of the utility pole based on the position coordinates, the support line information, the connection destination utility pole information, the branch line information, and the projecting hardware information of the utility pole.

Perry discloses the equipment configuration information comprises position coordinates, support line information, connection destination utility pole information, branch line information, and projecting hardware information of the utility pole (Figs. 2 and 3; Col. 6, lines 27-45, type of hardware used for installation; Col. 7, lines 5-15, maximum cables for conduits, fiber count per cable, etc.; Col. 9, lines 1-50, maps showing the routings of the electric conduits of the utility poles, location of the utility poles, utility cables between two houses; Col. 12, lines 14-25, stretches of utility poles; Col. 11, lines 60-64, cable lines run on shared utility poles, etc.; Col. 11, lines 35-46, specific amount of installation hardware be used. Note: The original disclosure defines “projecting hardware information” as information indicating whether there is projecting hardware that is provided on the target utility pole, but this definition is not understood by the Examiner.)

          At the time of the invention, it would have been obvious to a person of ordinary skill in the art to use the teaching of Perry in the modified Ozaki and have the equipment configuration information comprise position coordinates, support line information, connection destination utility pole information, branch line information, and projecting hardware information of the utility pole, and classify the equipment configuration patterns of the utility pole based on the position coordinates, the support line information, the connection destination utility pole information, the branch line information, and the projecting hardware information of the utility pole, so as to enhance the utility pole diagnosis analysis. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Butera, US-GPUB 2016/0371657, displaying recommendation for resolving utility pole problems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922. The examiner can normally be reached 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HYUN D PARK/Primary Examiner, Art Unit 2865